DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 5, and 8-12 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) An imaging system, comprising: 
an x-ray source to expose a human tissue to radiation at pre-diagnostic dose levels; 
an x-ray detector to detect the radiation and generate a pre-diagnostic image of the human tissue; and 
a position analysis module to receive the pre-diagnostic image and determine whether the human tissue is positioned correctly based upon one or more predefined positioning criteria.
Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The imaging system according to claim 1, wherein the one or more predefined positioning criteria are compared to one or more detected anatomical landmarks.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
Claim 9 should be amended as follows:
9. (Proposed Amendments) The imaging system of claim 8, wherein the one or more detected anatomical landmarks are selected from [[the]] a group comprising an inframammary fold, nipple, pectoral muscles, or chest wall.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The imaging system according to claim 1, wherein the one or more predefined positioning criteria include a comparison between the pre-diagnostic image and one or more of previous pre-diagnostic images or previous diagnostic images.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The imaging system according to claim 1, further comprising a display configured to display a user interface and [[the]] a determination of the position analysis module within [[a]] the user interface.
Appropriate correction is required.
Claims 16, 18, 20, and 23-31 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) A computer-implemented method, comprising: 
exposing a human tissue to radiation by an x-ray source; 
detecting the radiation by an x-ray detector; 

receiving the pre-diagnostic image at a position analysis module; and 
determining, by the position analysis module, whether the human tissue is positioned correctly based upon one or more predefined positioning criteria.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
Claim 18 should be amended as a method step as follows:
18. (Proposed Amendments) The computer-implemented method according to claim 16, wherein generating a pre-diagnostic image of the human tissue comprises generating the pre-diagnostic image of the human tissue at a radiation level .
Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The computer-implemented method according to claim 16, further comprising detecting one or more anatomical landmarks and comparing the one or more predefined positioning criteria to the one or more .
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The computer-implemented method of claim 23, further comprising selecting the one or more .

Claim 25 is objected to because of the following informalities:  
Claim 25 should be amended as follows:
25. (Proposed Amendments) The computer-implemented method according to claim 16, further comprising comparing the pre-diagnostic image and one or more of previous pre-diagnostic images or previous diagnostic images, and generating the one or more predefined positioning criteria based on [[the]] a comparison between the pre-diagnostic image and the one or more of previous pre-diagnostic images or the previous diagnostic images.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities: 
Claim 26 should be amended as follows:
26. (Proposed Amendments) The computer-implemented method according to claim 16, further comprising displaying, by a display device, [[the]] a determination of the position analysis module within a user interface.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) The computer-implemented method according to claim 16, further comprising taking automatically a diagnostic image based upon [[the]] a determination of the position analysis module.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  

29. (Proposed Amendments) The computer-implemented a determination of the position analysis module.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) The computer-implemented a determination of the position analysis module, and interrupting a diagnostic imaging procedure in a response to the received user input.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
Claim 31 should be amended as follows:
31. (Proposed Amendments) An article comprising:
a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause a system to perform [[the]] a computer-implemented method of claim 16.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a positional analysis module in claims 1, 4, 5, and 8-12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, 25, 26, and 28-30 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a functional limitation “the one or more predefined positioning criteria are compared to one or more detected anatomical landmarks” in lines 2-3, which renders the claim indefinite because the boundaries of the functional language are unclear.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the 
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the 
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., an X-ray source, an X-ray detector, and a position analysis module, so it is unclear whether the function requires some other structure or is simply a result of operating the imaging system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The functional limitation is unclear because it merely states a function (the one or more predefined positioning criteria are compared to one or more detected anatomical landmarks) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., an X-ray source, an X-ray detector, and a position analysis module, so it is unclear whether the function requires some other structure or is simply a result of operating the imaging system in a certain manner.

Claim 11 recites a limitation “the determination” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 25 recites a limitation “the comparison” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the determination” in lines 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 28 recites a limitation “the determination” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 29 recites a limitation “the determination” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the determination” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 20 fail to provide a further limitation to the imaging system.  The label “an automated exposure control (AEC) scout image does not further limit the imaging .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12, 16, 20, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roessl et al. (U. S. Patent No. 9,168,013 B2).
With respect to claim 1, Roessl et al. disclosed an imaging system that comprises: 
an X-ray source (14) to expose a human tissue to radiation at pre-diagnostic dose levels; 
16) to detect the radiation and generate a pre-diagnostic image (a pre-scan image) of the human tissue; and 
a position analysis module (18) to receive the pre-diagnostic image and determine whether the human tissue is positioned correctly based upon one or more predefined positioning criteria (column 6, lines 47-56).
With respect to claim 5, Roessl et al. disclosed the imaging system according to claim 1, wherein the pre-diagnostic image is an automated exposure control (AEC) scout image (an intended use).
With respect to claim 12, Roessl et al. disclosed the imaging system according to claim 1, wherein the pre-diagnostic image is of a substantially similar resolution to a diagnostic image (same X-ray detector).

With respect to claim 16, Roessl et al. disclosed a computer-implemented method that comprises: 
exposing a human tissue to radiation by an x-ray source (14); 
detecting the radiation by an x-ray detector (16); 
generating a pre-diagnostic image (a pre-scan image) of the human tissue; 
receiving the pre-diagnostic image at a position analysis module (18); and 
determining, by the position analysis module, whether the human tissue is positioned correctly based upon one or more predefined positioning criteria (column 6, lines 47-56).
et al. disclosed the computer-implemented method according to claim 16, wherein the pre-diagnostic image is an automated exposure control (AEC) scout image (an intended use).
With respect to claim 27, Roessl et al. disclosed the computer-implemented method according to claim 16, wherein the pre-diagnostic image is of a substantially similar resolution to a diagnostic image (same X-ray detector).

With respect to claim 31, Roessl et al. disclosed an article that comprises:
a non-transitory computer-readable storage medium including instructions that, when executed by a processor (18), cause a system to perform a computer-implemented method of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roessl et al. (U. S. Patent No. 9,168,013 B2) as applied to claim 1 above.
et al. disclosed the imaging system according to claim 1, further comprising a display (28) configured to display a user interface (20).  However, Roessl et al. did not disclose that the imaging system further comprises:
a display configured to display a user interface and a determination of the position analysis module within the user interface. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a display configured to display a user interface and a determination of the position analysis module within the user interface, since a user would be motivated to be notified whether the human tissue is positioned correctly based upon the one or more predefined positioning criteria.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roessl et al. (U. S. Patent No. 9,168,013 B2) as applied to claim 16 above.
With respect to claim 26, Roessl et al. disclosed the computer-implemented method according to claim 16.  However, Roessl et al. did not disclose that the computer-implemented method further comprises:
displaying, by a display device, a determination of the position analysis module within a user interface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include displaying, by a display device, a determination of the position analysis module within a user interface, since a user would be motivated to be notified whether the human tissue is positioned correctly based upon the one or more predefined positioning criteria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakayama (U. S. Patent No. 10,433,795 B2) disclosed a radiation imaging system, an image-processing device, a radiation imaging method, and an image-processing program.
Roessl et al. (U. S. Patent No. 9,168,013 B2) disclosed a breast density assessment.
Tajima (U. S. Patent No. 9,117,315 B2) disclosed a radiographic image display device and a method for displaying a radiographic image.
Smith et al. (U. S. Patent No. 8,571,174 B2) disclosed methods and systems for detecting a possible error in a position of a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884